Detailed Action
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pereira et al (US 2013/0203501 A1).
Regarding claim 17, Pereira discloses at least one computer readable storage medium (CRSM) that is not a transitory signal (110A), the computer readable storage medium comprising instructions executable by at least one processor to execute a video game at a first device (Fig. 4), communicate with a second device to transmit, via a first sideband, video game frame rendering requests (¶ [0064]: streaming video or a series of video frames), the second device being different from the first device (120), and communicating with the second device to one or more of transmit texture data pertaining to one or more objects to render on the display as part of a video game associated with the video game frame rendering requests or transmitting three-dimensional (3D) model data pertaining to one or more objects to render on the display as part of the video game (¶ [0199]: game content optionally includes textures). 
Regarding claim 18, Pereira discloses wherein the instructions are executable to transmit, via a second sideband, the texture data and/or the 3D model data (¶ [0199]: executable game content … may be transferred to the client in parallel with the game video). 
Regarding claim 19, Pereira discloses communicating, at the first device, with the second device to transmit frame-based data in a compressed data stream (¶ [0065]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al (US 2013/0203501 A1) in view of Chae et al (US 2015/0348493 A1).
Regarding claim 1, Pereira discloses a first device comprising at least one processor (110A), a display accessible to the at least one processor (410) and storage accessible to the at least one processor (110A) and comprising instructions executable by the at least one processor to communicate with a second device to receive frame-based data (¶ [0064]: streaming video or a series of video frames) in a compressed data stream (¶ [0065]), the second device being different from the first device (120), communicate with the second device to receive, via a first sideband, video game frame rendering requests (¶ [0199]: executable game content … may be transferred to the client in parallel with the game video), communicate with the second device to one or more of receive texture data pertaining to one or more objects to render on the display as part of a video game associated with the video game frame rendering requests and receive three-dimensional (3D) model data pertaining to one or more objects to render on the display as part of the video game requests (¶ [0199]: game content optionally includes textures), and render on the display video game frames based on the video game frame rendering requests and based on one or more of the texture data and the 3D model data (Fig. 4).  Chae suggests—where Pereira does not specifically disclose—rendering using a graphics processing unit (GPU) (¶ [0221]: device may include a … GPU for supporting a mobile TV).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Pereira and Chae in order to improve performance.
Regarding claim 2, Pereira discloses receiving one or more of the texture data and 3D model data over a second sideband (¶ [0199]: executable game content … may be transferred to the client in parallel with the game video). 
Regarding claim 3, Pereira discloses wherein the second sideband is different from the first sideband (¶ [0199]: executable game content and game video may be transferred in parallel to client via separate channels). 
Regarding claim 4, Pereira discloses wherein the first and second sidebands are opened responsive to the video game being initialized (910 – 955). 
	Regarding claim 5, Chae suggests—where Pereira does not specifically disclose—wherein one or more of the texture data and the 3D model data are received using a standardized application programming interface (API) (¶ [0054]).   It would have been obvious to a person of 
Regarding claim 6, Chae suggests—where Pereira does not specifically disclose—wherein the communication with the second device occurs over one or more of a high-definition multimedia interface (HDMI) connection, a DisplayPort (DP) connection (¶ [0064]).   It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Pereira and Chae in order to improve performance.
Regarding claim 7, Pereira discloses wherein the frame-based data received in the compressed data stream is related to an electronic desktop of the second device (¶ [0055]: terminals, personal computers, game consoles, tablets). 
Regarding claim 8, Pereira discloses wherein one or more of the texture data and 3D model data are received at the first device prior to the rendering the video game frames (¶ [0219]: send state step includes sending an initial first game state and then sending updates to the first game state over time). 
Regarding claim 9, Pereira discloses wherein at least some of the texture data and/or 3D model data are received at the first device while the first device renders at least some of the video game frames (¶ [0219]: send state step includes sending an initial first game state and then sending updates to the first game state over time). 
Regarding claim 10, Chae suggests—where Pereira does not specifically disclose—wherein the GPU is different from the at least one processor (¶ [0221]: device may include a … GPU for supporting a mobile TV).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Pereira and Chae in order to improve performance. 
Regarding claim 11, Pereira discloses wherein the first device is established by a television (¶ [0055]). 
110A), with a second device to receive video game frame rendering requests, the second device being different from the first device (120), communicating with the second device to one or more of receive texture data pertaining to one or more objects to render on a display of the first device as part of a video game associated with the video game frame rendering requests or receive three-dimensional (3D) model data pertaining to one or more objects to render on the display as part of the video game (¶ [0199]: executable game content … may be transferred to the client in parallel with the game video), and rendering on the display on the first device, video game frames based on the video game frame rendering requests and based on one or more of the texture data and 3D model data (Fig. 4).   Chae suggests—where Pereira does not specifically disclose—rendering using a graphics processing unit (GPU) (¶ [0221]: device may include a … GPU for supporting a mobile TV).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Pereira and Chae in order to improve performance.
Regarding claim 13, Pereira discloses communicating with the second device to receive frame-based data (Fig. 4), wherein the frame-based data is received at the first device in a compressed data stream (¶ [0065]). 
Regarding claim 15, Pereira discloses wherein the method comprises communicating with the second device to receive, via a first sideband, the video game frame rendering requests (¶ [0199]: executable game content … may be transferred to the client in parallel with the game video). 
Regarding claim 16, Pereira discloses wherein the method comprises: communicating with the second device via a second sideband different from the first sideband to one or more of: receive the texture data, receive the 3D model data (¶ [0199]: executable game content … may be transferred to the client in parallel with the game video). 

Allowable Subject Matter
Claims 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715